Exhibit 10.1

THIRD AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND

SERVICING CONTRACT (EAF Agreement)

This Third Amendment (the “Third Amendment”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of July 1, 2012 (the “EAF
Agreement”) by and between FANNIE MAE, a corporation organized and existing
under the laws of the United States (“Fannie Mae”) and GREEN TREE SERVICING LLC,
a limited liability company organized and existing under the laws of the State
of Delaware (“Servicer”), is hereby mutually agreed upon and entered into
effective April 1, 2013.

WITNESSETH:

WHEREAS, pursuant to that First Amendment to the EAF Agreement dated January 3,
2013, Fannie Mae agreed to increase the Early Reimbursement Amount Limit to
accommodate 1) Eligible Advances and GMACM Legacy Servicing Advances applicable
to the Mortgage Loans the mortgage servicing rights to which Servicer acquires
from GMAC Mortgage, LLC on or about January 31, 2013; and 2) Eligible Advances
and BANA Legacy Servicing Advances applicable to the Mortgage Loans the mortgage
servicing rights to which Servicer acquires from Bank of America, National
Association on or about January 31, 2013 ;

WHEREAS, Fannie Mae and Servicer memorialized in a Second Amendment to the EAF
Agreement an increase to the Early Reimbursement Amount Limit applicable to the
mortgage servicing rights Servicer acquired from GMAC Mortgage, LLC on or about
January 31, 2013; and

WHEREAS, Fannie Mae and Servicer agreed to memorialize in a written agreement,
which shall be this Third Amendment, the amount and the effective date of an
increase to the Early Reimbursement Amount Limit to accommodate the mortgage
servicing rights Servicer acquired from Bank of America, National Association on
or about January 31, 2013.

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, the Fannie Mae and Servicer agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAF Agreement, as amended hereby, are used herein as
therein defined.

Section 2. Early Reimbursement Amount Limit. To accommodate Eligible Advances,
GMACM Legacy Servicing Advances and BANA Legacy Servicing Advances applicable to
the Mortgage Loans the mortgage servicing rights to which Servicer acquired from
GMAC Mortgage, LLC and Bank of America, National Association on or about
January 31, 2013, the Section of the EAF Agreement titled “Early Reimbursement
Amount Limit” shall be amended and restated in its entirety to provide as
follows, effective April 1, 2013:

Fannie Mae’s obligation to make payment of Periodic Early Reimbursement Amounts
will not exceed a maximum Aggregate Early Reimbursement Amount of Nine Hundred
Fifty Million ($950,000,000) dollars.



--------------------------------------------------------------------------------

Section 3. Continuing Effect of the EAF Agreement. Except as expressly amended
hereby, the provisions of the EAF Agreement are and shall remain in full force
and effect.

Section 4. Counterparts. This Third Amendment to EAF Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties has caused this Third
Amendment to EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.

 

FANNIE MAE     GREEN TREE SERVICING LLC By:   /s/ Tara Malone     By:   /s/
Keith A. Anderson Name:   Tara Malone     Name:   Ketih A. Anderson Title:  
Vice President     Title:   President